Citation Nr: 0938902	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for dermatophytosis of 
the hands and feet, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
Veteran's claim for an increased evaluation greater than 10 
percent for his service-connected dermatophytosis of the 
hands and feet (formerly rated as residuals of a fungal 
infection of the hands and feet).  

Documents, medical records, and oral statements submitted at 
a March 2009 hearing at the RO before the undersigned 
traveling Veterans Law Judge indicate that the Veteran is 
also claiming entitlement to service connection for actinic 
keratosis due to sun exposure.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.  
The Board notes at this juncture that this undeveloped 
service connection claim is for a type of chronic skin 
disorder that is separate and distinct from the service-
connected dermatophytosis claim currently at issue; the two 
claims are thus not inextricably intertwined and it would not 
violate the interests of judicial economy for the Board to 
adjudicate the matter on appeal.


FINDINGS OF FACT

The Veteran's service-connected dermatophytosis of the hands 
and feet has, by history, affected his palms and soles and is 
not currently manifested by any active symptomatology other 
than his subjective complaints of itching and occasional 
sores.



CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for dermatophytosis of the hands and feet have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim.  VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction.  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, in Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007), the United States 
Court of Appeals for Veterans Claims (CAVC) held that VA may 
cure timing defects in notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA) by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless 
VA shows that the error did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Under Sanders, VA bore the burden of 
proving that such an error did not cause harm.  Id.   
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
The Supreme Court held that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  Therefore, the Board must consider, 
on a case-by-case basis, whether any potential VCAA notice 
errors are prejudicial to the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
CAVC noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claim or 3) that the benefit could 
not be awarded as a matter of law.  See also Sanders, 487 
F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

The CAVC has held that VCAA notice for increased ratings 
claims requires that VA notify the claimant that, to 
substantiate an increased rating, the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.   Vazquez-Flores, 22 Vet. App. at 43-44.  

However, in Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sept. 4, 2009), the Federal Circuit vacated the holding 
in Vazquez-Flores, 22 Vet. App. 37 (2008) with respect to the 
required content of VCAA notice in increased ratings claims.  
Specifically, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be veteran 
specific."  Similarly, "while a veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgment."

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  

The claim at issue was filed in March 2006.  A VCAA notice 
letter dispatched to the Veteran in May 2006 satisfies the 
above-described mandates as well as the requirements that the 
Veteran be informed of how VA calculates degree of disability 
and assigns an effective date of the disability, as 
prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the claim was adjudicated in the first instance 
in September 2006.  Subsequently, the Veteran was furnished 
with a VCAA notice letter in September 2008 that complied 
with the CAVC's holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 46 (2008), followed by a readjudication of the claim 
in a November 2008 supplemental statement of the case.  In 
view of the Federal Circuit's recent vacatur of the CAVC's 
decision in Vazquez during the pendency of this appeal, the 
Board finds that the Veteran has, in fact, received even more 
VCAA notice than is mandated by applicable caselaw and 
therefore there is no prejudice for the Board to subject the 
current appeal to appellate review.  In any case, neither the 
Veteran nor his representative has made any assertion that 
there has been any defect in the timing or content of the 
VCAA notification letters associated with the current appeal.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In the present appeal, 
recent private medical treatment records from the Veteran's 
dermatologist, Dr. K.M.R., have been obtained and associated 
with his claims folder.  The Veteran was also afforded a VA 
dermatological examination in June 2006 to evaluate his 
dermatophytosis of his hands and feet.  The Board has 
reviewed the June 2006 examination report and notes that the 
Veteran's claims file was available for review by the 
examining physician and that the examiner provided adequate 
discussion of her clinical observations and a rationale to 
support her findings and conclusions.  Although the examiner 
noted that the Veteran's private dermatologist's records were 
not reviewed by her (as they were only associated with the 
claims file after the VA examination was conducted), in view 
of the fact (as will be discussed below) that these records 
pertain to treatment for a non-service-connected skin 
disorder (i.e., actinic keratosis, suspected basal cell 
carcinoma, and suspected squamous cell carcinoma) and do not 
show treatment for, or mention of, any active dermatophytosis 
process, the Board finds that their absence from the claims 
file for the VA examiner's review does not render her 
examination inadequate as they would not, in any case, 
provide any information regarding the current state of the 
Veteran's service-connected dermatophytosis.  Thus, the June 
2006 VA examination is deemed to be adequate for rating 
purposes for the disability at issue.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual background and analysis

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2008).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2008).  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2008).  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2008).  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the Veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the Veteran's entire history is reviewed when 
assigning a disability evaluation (see 38 C.F.R. § 4.1), 
where an award of service connection has already been 
established and only an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A recent decision of the CAVC has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

The history of the Veteran's claim shows that during active 
service he was treated for a fungal infection affecting the 
skin of his hands and plantar surfaces of his feet, diagnosed 
as epidermatophytosis.  By rating decision of August 1947, he 
was granted service connection and a 10 percent evaluation 
for residuals of a fungus infection of the hands and feet.  
This evaluation was confirmed in and continued in subsequent 
rating actions in 1948 and 1950.  The September 2006 rating 
action currently on appeal recharacterized the disability as 
dermatophytosis of the hands and feet and affirmed the 10 
percent rating assigned.  The present appeal was initiated by 
the Veteran's application to reopen his claim for an 
increased evaluation for his service-connected skin disorder 
that was filed with VA in March 2006.  The applicable 
Diagnostic Code provides rating criteria for dermatophytosis 
and provides that it be rated based on disfigurement of the 
head, face or neck, scars, or dermatitis, depending upon the 
predominant disability.  As the Veteran's service-connected 
skin disorder does not involve his head, face or neck, and as 
there is no permanent scar or disfigurement, the Board 
therefore finds that dermatitis is the most predominant 
disability and Diagnostic Code 7806, located in 38 C.F.R. 
§ 4.118, contain the criteria that most resembles the 
disability at issue.

38 C.F.R. § 4.118, DC 7806, sets forth the criteria for 
dermatitis and provides that a noncompensable disability 
rating is assigned when there is less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period.  Assignment of a 10 percent rating is 
warranted when there is at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  Higher 
ratings are warranted when the dermatitis affects a greater 
percentage of the skin or requires intermittent systemic 
therapy such as corticosteroid or other immunosuppressive 
drugs for a total duration of six weeks or more.  
Specifically, assignment of a 30 percent rating is warranted 
when there is 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Assignment of a 
60 percent rating is warranted when there is more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  See 
Diagnostic Code 7806, 38 C.F.R. § 4.118 (2008).

Evidence pertinent to the period at issue includes private 
dermatological treatment reports dated February 2002 - July 
2004, showing that the Veteran received treatment from Dr. 
K.M.R. for actinic keratosis, suspected squamous cell, and 
suspected basal cell carcinoma that affected his face, 
forehead, arms, and dorsal surface of his hands.  Also, some 
rough spots of eczema on his face were cleared.  However, 
these medical reports do not reflect any treatment for skin 
lesions of the hands and feet associated with an active 
fungal infection associated with dermatophytosis.

Although the VA physician who examined with Veteran's skin in 
June 2006 observed multiple actinic keratosis lesions all 
over his face, the back of his neck, his forearms, and the 
dorsum of both hands, her report distinguished this disease 
from the Veteran's service-connected dermatophytosis of his 
palms and soles, of which she found no evidence of an active 
infectious process associated with this disease.  Her final 
diagnosis was dermatophytosis of the palms and soles which is 
10 percent of the total body surface area, diagnosed during 
service by history, which was not observed during the June 
2006 skin examination.

At his March 2009 hearing before a traveling Veterans Law 
Judge from the Board, the Veteran testified, in pertinent 
part, that he experienced itchiness and occasional sores of 
his hands and feet, which he treated with a medicated spray 
to reduce the symptoms.  He further testified that he had 
been prescribed oral doses of vitamin D but not any steroids 
or other medications for treatment of his dermatophytosis.  
He indicated that his actinic keratosis, which is not 
currently the subject of this appeal, was the result of his 
exposure to damaging sunlight.

The Board has considered the evidence discussed above and 
finds that it provides no clinical basis to support the 
assignment of a rating greater than 10 percent for the 
Veteran's service-connected dermatophytosis of his hands and 
feet.  The objective medical evidence, which consists of 
current private dermatology reports and the findings of a 
June 2006 VA examination, indicate that the Veteran's 
dermatophytosis of his palms and soles affects 10 percent of 
the total body surface area of his skin and is largely 
inactive, although the Board finds the Veteran's oral 
testimony to be credible with respect to his account that his 
dermatophytosis is manifested by subjective complaints of 
itching and occasional skin sores.  Otherwise, the clinical 
evidence indicates that the Veteran's other dermatological 
complaints are primarily associated with actinic keratosis 
affecting his forearms, neck, face, and the back of his 
hands, which is presently a non-service-connected disability 
that has been distinguished from the service-connected 
dermatophytosis.  The Board finds that the Veteran's account 
of experiencing subjective itching symptoms and occasional 
sores, the objective medical determination that the hands and 
feet constitute 10 percent of the body surface area of the 
skin, and the absence of any clinical evidence of the use of 
steroid medication to treat the dermatophytosis, presents a 
constellation of symptomatology that more closely 
approximates the criteria for a 10 percent rating for 
dermatitis under Diagnostic Code 7806.   

Because the evidence in this case is not approximately 
balanced with respect to the merits of the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for an increase rating in excess of 10 percent for 
dermatophytosis of the hands and feet must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

To the extent that the Veteran asserts that his claim for a 
rating increase for his service-connected skin disorder must 
be referred for extraschedular consideration, the CAVC has 
clarified the analytical steps necessary to determine whether 
such referral is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

As previously stated, the Veteran's symptoms from his 
dermatophytosis of his hands and feet are currently 
manifested by subjective complaints of itching, which cause 
impairment in occupational functioning.  Such impairment is 
contemplated by the rating criteria, which reasonably 
describe his disabilities.  The Board therefore finds no 
reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2008).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular rating schedule.  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation greater than 10 percent for service-
connected dermatophytosis of the hands and feet is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


